ORDER
PER CURIAM.
Defendant appeals after his conviction by a jury of attempted robbery in the first degree and his sentencing by the trial court as a prior and persistent offender to 15 years’ imprisonment, to be served concurrently with a perviously-imposed sentence. We affirm. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 30.25(b).